Citation Nr: 1601737	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970, including service in the Republic of Vietnam.  In an August 2011 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, deemed the Veteran's active service honorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the RO in Houston, Texas.  

In his February 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  In August 2013, the Board remanded the case to allow for a hearing to be scheduled.  The RO scheduled a hearing in October 2013 and provided the Veteran notice.  However, the Veteran failed to report for the hearing, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will consider the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2015).   

In a March 2015 decision, the Board remanded the claim for service connection for peripheral neuropathy to obtain an addendum opinion.  The claim has since been returned to the Board for appellate review.  

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains relevant VA medical records dated from February 2011 to April 2012.  The remaining documents in the Virtual VA electronic claims file are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Remand is required to obtain an adequate medical examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a June 2014 decision, the Board determined that an October 2011 VA fee-based examination was inadequate because the examiner failed to provide an opinion regarding the etiology of the Veteran's peripheral neuropathy.  Following the Board's remand, a VA examination was obtained in July 2014 and an addendum opinion was provided in December 2014.  

In a March 2015 decision, the Board determined that the July 2014 VA examination and December 2014 addendum opinion were inadequate, in part, because the examiner did not address whether the Veteran's peripheral neuropathy was caused by his presumed Agent Orange exposure.  Following the March 2015 remand, additional addendum opinions were obtained in June 2015 and October 2015.  

In the October 2015 VA opinion, the examiner opined that the Veteran's peripheral neuropathy was not likely directly related to Agent Orange exposure.  The examiner's supporting rationale was that there was no evidence that the Veteran's peripheral neuropathy emerged within one year of his presumed exposure to Agent Orange.  

The Board finds that the October 2015 addendum opinion is inadequate and does not address the Board's March 2015 remand directives.  First, the only rationale provided by the examiner was that the Veteran's peripheral neuropathy did not emerge within one year of his presumed exposure to Agent Orange and was thus not related to service under the presumptive provisions.  However, as previously instructed in the Board's remand, the mere fact that service connection is not established on the basis of presumptive laws and regulations does not prevent the Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board does not need a medical opinion to determine if the presumptive laws and regulations apply, rather the Board requires a medical opinion that addresses whether this particular Veteran's peripheral neuropathy was actually caused by his conceded exposure to Agent Orange during service.  Second, the October 2015 examiner did not provide an opinion addressing whether the Veteran's peripheral neuropathy was otherwise related to his active military service.  

Based on the foregoing, the Board finds that remand is necessary to obtain an adequate medical examination and opinion regarding the etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding his peripheral neuropathy disorder with an examiner other than the one who provided the December 2014 and October 2015 addendum opinions.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner must provide opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is etiologically related to his conceded in-service exposure to herbicides?

(b)  Whether it is at least as likely as not (50 percent greater probability) that the Veteran's peripheral neuropathy was otherwise incurred in or related to his military service?

The examiner must specifically address the following:  1) the Veteran's conceded in-service exposure to herbicides; 2) the Veteran's lay statements; 3) the Veteran's service treatment records; 4) the prior VA examination findings of record, including the October 2011 and July 2014 VA examination reports; and 5) the post-service medical evidence.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




